Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ellancer Allen McGrady appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. McGrady, No. 4:94-cr-00044-MR-1 (W.D.N.C. Aug. 10, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *358this court and argument would not aid the decisional process.

AFFIRMED.